

117 HR 570 IH: Offshore Accountability Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 570IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. McEachin (for himself, Mr. Buchanan, Mr. Carbajal, Mr. Gaetz, Mr. Grijalva, Mr. Huffman, Mr. Lowenthal, and Mrs. Luria) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require operators of offshore oil and gas facilities to report failures of critical systems to the Secretary of the Interior, and for other purposes.1.Short titleThis Act may be referred to as the Offshore Accountability Act of 2021.2.Reporting requirement(a)In generalNot more than 30 days after the discovery of an equipment failure of a critical system operated at an offshore oil or gas facility, the operator of such facility shall provide a written notice of such failure to the Secretary and the manufacturer of such equipment.(b)Investigation(1)Analysis reportSubject to subsection (d), an operator required to provide notice to the Secretary under subsection (a) shall ensure that an investigation and an equipment failure analysis are completed within 120 days of the failure to determine the cause of such failure. The operator shall provide an analysis report to the Secretary and to the manufacturer of such equipment documenting such investigation and any corrective action taken.(2)PublicationNot more than 30 days after receiving an analysis report submitted under paragraph (1), the Secretary shall make such analysis report available to the public on the Department of the Interior website.(c)ExtensionAn operator required to provide an analysis report under subsection (b) may request an extension of up to 60 days from the Secretary for such requirement by submitting a written request detailing how such operator will complete the investigation and report required by subsection (b). The Secretary shall review and respond to such request not later than 30 days after the date on which such request is submitted, and may not grant more than one such extension with respect to a single investigation and report.(d)Notice of change in equipment or proceduresAn operator required to provide a notice under subsection (a) shall—(1)not more than 30 days after receiving notice from a manufacturer of any critical system that made changes in the design of a critical system as the result of the reported failure, report in writing such notice to the Secretary; and(2)not more than 30 days after a change in such operator’s operating or repair procedures as a result of the reported failure, report in writing such change to the Secretary.(e)DefinitionsIn this section:(1)Blowout preventer systemThe term blowout preventer system means a wellhead device or combination of devices that is specifically designed to prevent the uncontrolled release of gas, oil, or other fluids or hydrocarbons.(2)Critical systemThe term critical system means safety and pollution prevention equipment or a blowout preventer system.(3)Equipment failureThe term equipment failure means any conditions that prevents equipment from meeting its functional specifications or purpose.(4)OperatorThe term operator means the operator of an offshore oil or gas facility.(5)Safety and pollution prevention equipmentThe term safety and pollution prevention system means any equipment that is specifically designed to prevent a malfunction or failure of an offshore well, resulting in injury or loss of life, damage to the environment, or serious damage to the equipment, including—(A)surface safety valves and actuators;(B)boarding shutdown valves and the actuators of such valves;(C)underwater safety valves and actuators;(D)subsurface safety valves and associated safety valve locks and landing nipples; and(E)gas lift shutdown valves and actuators associated with such valves.(6)SecretaryThe term Secretary means the Secretary of the Interior.